DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 and 12-21 are pending and examined herein per Applicant’s 12/09/2020 filing.   Claims 1-7, 10, 12-16, and 18-20 are amended.  Claim 11 is canceled. Claim 21 is newly added.

Response to Arguments
Applicant’s canceling of claim 11 and amendments to claim 19 are sufficient to overcome the claim objection of the previous Office action.
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues: “the improved method, an association between historical data of various test users, psychometric feature of the test users, and text data extracted from resumes of the test users is leveraged to generate a machine-learning based predictor model. The predictor model upon training automatically predicts relevant business outcomes for a target user solely based on a resume of target users. The improved method is integrated into a practical application, i.e. predicting employment affinity of the target user”.  Remarks p. 14.

The Specification supports machine learning “the model generator 212 may be further configured to update the predictor models to improve a prediction accuracy of the predictor models, based on a feedback provided by the target user 110 on relevance of the predicted business outcomes”, see Specification [41] also see [63].  It is noted that these features are not incorporated in the current amendments.
Finally, predicting employment affinity is simply the result of the model it is the answer to the analysis.  The answer or the result is not a practical application of the abstract idea it is simply the solution of the model without application, see for example instant fig 9B at 920 “Job Suggestions: Accountant, IT, Business Analyst”, where the target user is predicted to perform well in any of these roles, see Specification [80].  Suggestions like predication however are not an application of the abstract idea, where 
The rejection of the previous Office action is maintained as updated below.
Applicant's arguments filed with respect to the 35 USC 102 are directed towards newly added claim elements that are fully addressed in the updated rejections below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-10 and 21 are to a method (process); claims 12-19 are to a system (machine); and claim 20 are to a medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity. Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and October 2019: Subject Matter Eligibility at p. 4-5
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method comprising: 
retrieving, by a server, historical data of a plurality of test users, a first set of answers provided by each of the plurality of  test users to a set of psychometric questions, and a plurality of test resumes of the plurality of test users; 
deriving, by the server, one or more psychometric features of each of the plurality of test users based on the first set of answers provided by each of the plurality of test users; 
extracting, by the server, from each of the plurality of test resumes, first text data corresponding to a set of features;
generating, by the server, one or more predictor models based on the historical data of the plurality of  test users, the one or more psychometric features of each of the plurality of test users, and the first text data extracted from each of the plurality of test of test resumes; 
receiving, by the server, a target resume of a target user;
extracting, by the server, from the target resume, second text data corresponding to the set of features; and
predicting, by the server, one or more business outcomes for the target user based on the second text data extracted from the target resume of the target user and the one or more predictor models, wherein the one or more business outcomes include at least an employment affinity of the target user.

The identified claimed elements are found to be directed toward the organizing of human activity – analyzing known information, psychometric feature and resume data of a test human to generate prediction models for a target user to determine a business outcome (employment affinity) for the target user. Which is interpreted in the light of the specification of determining a job suggestion based on known user information see 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be “retrieving, by a server, historical data of a plurality of test users, a first set of answers provided by each of the plurality of test users to a set of psychometric questions, and a plurality of test resumes of the plurality of test users” and “receiving, by the server, a target resume of a target user;”, which is insignificant extra solution activity – a step of data gathering.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and 
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above, the additional claimed elements are found to insignificant extra solution activity (data gathering). These steps cannot transform the abstract idea in to patent eligible subject matter, as they are not significantly more.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scarborough et al (US Pub 2002/0042786 A1).

Claims 1, 12, and 20
Scarborough teaches a method (Scarborough [11] “systems and methods related to automated employee selection”) comprising: 
retrieving, by a server, historical data of a plurality of test users, a first set of answers provided by each of the plurality of test users to a set of psychometric questions, and a plurality of test resumes of the plurality of test users (Scarborough abstract “pre-hire and post-hire information can be collected electronically and used to build an artificial-intelligence based model” [144] “data can include client-specific records of employment applications received for recent reporting periods” and [247] “application itself consists of 77 bio-data questions (e.g., general, work related, information, job history, education and referrals questions) and 83 psychometric questions”, where job history is the equivalent of the claimed resume); 
deriving, by the server, one or more psychometric features of each of the plurality of test users based on the first set of answers provided by each of the plurality of test users (Scarborough [300] “method was the mix of bio-data and psychometrics.  Of the 56 features used as inputs for the most successful model, 31 came from the bio-data section of the application and 25 came from the psychological assessment.  Of particular interest was the "coupling" of certain bio-data and assessment questions.  Such pairs would appear together throughout the analysis”); 
extracting, by the server, from each of the plurality of test resumes, first text data corresponding to a set of features (Scarborough [202] “Pre-hire application records can be extracted from an applicant processing system, and post-hire outcome data can be extracted from a reports database.  Pre- and post-data can be sorted and matched from both sources to create a matched predictor-criterion set” also see [45], [214], [247]);
generating, by the server, one or more predictor models based on the historical data of the plurality of test users, the one or more psychometric features of each of the plurality of test users, and the first text data extracted from each of the plurality of test resumes (Scarborough [202] “Pre-hire application records can be extracted from an applicant processing system, and post-hire outcome data can be extracted from a reports database.  Pre- and post-data can be sorted and matched from both sources to create a matched predictor-criterion set.  Information theoretic feature selection can be run to identify top-ranking predictive items based on information transmission (e.g., mutual information).  Item data characterized by marginal mutual information can be deleted and a distilled predictive modeling dataset can be saved” and [203] “At 1532, model development can take place.  The distilled predictive modeling dataset can be randomized and partitioned into training, testing, and verification subsets” also see fig. 15); 
receiving, by the server, a target resume of a target user (Scarborough [6] “employer typically collects a set of job applications from applicants who drop by an employer work site or appear at a job fair” and [12] “answers to job application questions can be collected directly from the applicant via an electronic device” where an application is the equivalent of the claimed target resume);
extracting, by the server, from the target resume, second text data corresponding to the set of features (Scarborough [247] “application itself consists of 77 bio-data questions (e.g., general, work related, information, job history, education and referrals questions) and 83 psychometric questions.  The psychometric assessment portion was designed to predict the reliability of an applicant in an hourly, customer service position.  For the purposes of model development, each question response was treated as a single feature and the reliability score was not provided to the neural network or feature selection process.  While any information gathered during the application process may have predictive value”); and
Scarborough abstract “model can then be used to predict a desired job performance criterion (e.g., tenure, number of accidents, sales level, or the like) for new applicants”, where the new applicant is the equivalent of the target user [45] “predictive model can generate one or more predictions based on pre-hire information inputs.  Thus, the model can be used to generate predictions for job applicants” [81] “a model can be built to be geographically specialized by building it based on information coming from a particular region, county, state, country, or the like”).
With respect to independent system claim 12 (Scarborough abstract “automated employee selection system”)and non-transitory computer readable medium claim 20 (Scarborough [45] “the model can be implemented as computer-executable code stored in a computer-readable medium”) that recites claimed elements similar to those rejected above and therefore these claims are also rejected for the same reasoning given above.
Claim 12 recites the additionally taught limitations of “system comprising: a server” (Scarborough [52] “an electronic system . . . central server”).

Claim 2
Scarborough teaches all the limitations of the method of claim 1, wherein the one or more business outcomes further include at least one of a product purchase Scarborough [82], [92], [114], and [117] where the claim is made in the alternative only one element need to be found in the art).

Claim 3
Scarborough teaches all the limitations of the method of claim 1, wherein the set of features includes a job title, one or more skills, educational qualification, one or more hobbies, one or more strengths, and one or more weaknesses (Scarborough [5] and [98]).

Claims 4 and 13
Scarborough teaches all the limitations of the method of claim 1, further comprising providing, by the server, the extracted second text data as input to the one or more predictor models for predicting the one or more business outcomes (Scarborough [140] and [196]).
With respect to dependent system claim 13 that recites claimed elements similar to those rejected above and therefore these claims are also rejected for the same reasoning given above.

Claims 5 and 14
Scarborough teaches all the limitations of the method of claim 1, further comprising predicting, by the server, one or more psychometric features of the target user based on the extracted second text data, and (Scarborough [12-17])
providing, by the server, the predicted one or more psychometric feature of the target user as input to the one or more predictor models for predicting the one or more business outcomes (Scarborough [17], [45], [66] and fig. 15).
With respect to dependent system claim 14 that recites claimed elements similar to those rejected above and therefore these claims are also rejected for the same reasoning given above.

Claims 6 and 15
Scarborough teaches all the limitations of the method of claim 1, further comprising deriving, by the server, one or more psychometric features of the target user based on a second set of answers provided by the target user to the set of psychometric questions (Scarborough [58], [62], [86], and [97]); and 
providing, by the server, the derived one or more psychometric features of the target user as input to the one or more predictor models for predicting the one or more business outcomes (Scarborough [45], [90], [180], and [215]).
With respect to dependent system claim 15 that recites claimed elements similar to those rejected above and therefore these claims are also rejected for the same reasoning given above.

Claims 7 and 16
Scarborough teaches all the limitations of the method of claim 1, further comprising: 
mapping, by the server, each feature in the set of features with each psychometric feature of each of the plurality of  test users to generate a link there between (Scarborough [135] and [249]); and 
assigning, by the server, a weight to the link between each feature in the set of features and each psychometric feature of each of the plurality of test users for generating the one or more predictor models (Scarborough [90-91] and [254]).
With respect to dependent system claim 16 that recites claimed elements similar to those rejected above and therefore these claims are also rejected for the same reasoning given above.

Claim 8 
Scarborough teaches all the limitations of the method of claim 7, further comprising rendering, by the server, on a user device of the target user, a user interface for presenting the one or more business outcomes to the target user (Scarborough [71], [132], and [149]).

Claim 9 
Scarborough teaches all the limitations of the method of claim 8, further comprising receiving, by the server, a feedback provided by the target user on the one or more business outcomes, wherein the target user provides the feedback by way of the user interface (Scarborough [201], fig. 5, and 14A-D).

Claims 10 and 18
Scarborough teaches all the limitations of the method of claim 9, further comprising updating, by the server, the weight of the link between each feature in the set of features and each psychometric feature of the plurality of test users based on the received feedback from the target user for updating the one or more predictor models (Scarborough [9], [83], [90-91] and [254]).
With respect to dependent system claim 18 that recites claimed elements similar to those rejected above and therefore these claims are also rejected for the same reasoning given above.

Claim 17 
Scarborough teaches all the limitations of the system of claim 16, wherein the server is further configured to: 
render, on a user device of the target user, a user interface for presentation of the one or more business outcomes to the target user (Scarborough [71], [132], and [149]); and 
receive a feedback provided by the target user on the one or more business outcomes, wherein the target user provides the feedback by way of the user interface (Scarborough [201], fig. 5, and 14A-D).

Claim 19 
Scarborough teaches all the limitations of the system of claim 12, wherein the set of features includes a job title, one or more skills, educational qualification, one or more hobbies, one or more strengths, and one or more weaknesses (Scarborough [5], [83], [98], [114], and [157-161])

Claim 21 
Scarborough teaches all the limitations of the method of claim 1, further comprising converting, by the application server, the retrieved historical data having a plurality of data formats to normalized historical data having a default format, wherein the default format is a textual format having one or more controllable fields, and wherein the normalized historical data is used for generating the one or more predictor models (Scarborough [113-114], [117] and [135]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Flynn et al (US 2021/0073737 A1) teaches Prediction App then runs the attributes of the job applicant through a predictive model that calculates a score (e.g., 1-100) that represents predicted performance of the applicant in the posted job.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/Examiner, Art Unit 3623